UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-8370


MICHAEL MCEVILY,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia     Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Henry Coke Morgan, Jr.,
Senior District Judge.  (2:08-cv-00326-HCM-JEB; 7:08-cv-00405-
sgw-mfu)


Submitted:    March 12, 2009                   Decided:      March 17, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael McEvily, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael McEvily seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing as successive his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2006).        A    prisoner     satisfies      this

standard   by    demonstrating          that   reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently        reviewed     the   record   and

conclude      that    McEvily     has    not    made    the   requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court      and    argument     would    not   aid   the   decisional

process.

                                                                           DISMISSED



                                           2